Citation Nr: 0011206	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The Board remanded this case back 
to the RO for further development in November 1998, and the 
case has since been returned to the Board.

The veteran also initiated an appeal of the RO's February 
1996 denial of his claim for a temporary total evaluation 
under 38 C.F.R. § 4.29, but he indicated in his December 1996 
Substantive Appeal that he sought to withdraw his claim for 
this benefit.  See 38 C.F.R. § 20.204 (1999).

In his December 1996 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He was scheduled for 
such a hearing in September 1997, but he failed to appear for 
that hearing and offered no reason for his failure to appear.  
Therefore, his hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's only service-connected disability is 
hypertensive heart disease, currently evaluated as 60 percent 
disabling.

3.  The veteran has completed at least two years of college 
and last worked in February 1999.

4.  The veteran's service-connected hypertensive heart 
disease does not render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's claim of entitlement to TDIU is plausible and 
capable of substantiation.  As such, this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board also finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained by the RO, and no further development is 
necessary in order to comply with the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim.  Id.

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1999).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).  

In this case, the veteran's only service-connected disability 
is hypertensive heart disease, currently evaluated as 60 
percent disabling.  This evaluation meets the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a) (1999), and the question thus 
becomes whether this disability, in and of itself, precludes 
the veteran from securing or following a substantially 
gainful occupation.  

In this regard, the Board has considered the veteran's 
educational and employment background.  His DD Form 214 
indicates that he finished twelve years of school but 
completed no post-secondary education.  In a September 1996 
application for VA unemployability compensation, the veteran 
reported that he had completed four years at Central Texas 
College, but, in a subsequent application received in August 
1997, he reported completing only two years of college.  A 
July 1999 VA social and industrial survey indicates that he 
worked at several jobs between his discharge from service and 
1991, when he left his work as a manager because "his health 
failed."  He was unemployed from 1991 to 1998.  Between 
August 1998 and February 1999, the veteran worked as a food 
service supervisor for the Illinois Department of Corrections 
but was asked to resign due to frequent absences resulting 
from left leg surgery and an upper respiratory infection.  
There is no indication from the record that he has worked 
subsequent to February 1999.

There is evidence of record suggesting that the veteran is 
unemployable due to physical disabilities.  In a September 
1994 VA vocational rehabilitation evaluation report, it was 
noted that the veteran had problems with congestive heart 
failure, sleep apnea, gout, hypertension, chronic obstructive 
pulmonary disease (COPD), asthma, back pain, and a right 
shoulder impairment.  It was noted that the veteran had 
numerous physical restrictions and was on oxygen 24 hours per 
day and breathed through a stoma in his throat.  It was 
reported that the veteran's test scores indicated that he 
should be able to handle additional training, but the 
examiner did not really expect the veteran to follow up with 
any further contact with vocational rehabilitation.  In 
October 1994, it was found that achievement of an employment 
goal may not be feasible, noting that the veteran had 
recently applied for a TDIU and reapplied for Social Security 
Administration (SSA) benefits; the veteran did not think that 
he was able to consider rehabilitation services at that time.  
An October 1994 decision by the SSA indicates that disability 
benefits were granted on the basis of such disabilities as 
obesity and heart problems effective in July 1994.  In a May 
1998 report associated with these SSA records it was noted 
that the veteran stated that his disability continued because 
of congestive heart failure, COPD, obstructive sleep apnea, 
pulmonary emphysema, hypertensive heart disease, degenerative 
arthritis, obesity, a knee problem, carpal tunnel syndrome on 
the right, and a right shoulder disability. 

As noted above, however, the narrow question which must be 
addressed in this case is not so much whether the veteran has 
physical disabilities which preclude employment.  Rather, the 
relevant question is whether the veteran's service-connected 
hypertensive heart disease, alone, precludes substantially 
gainful employment.  In this regard, the Board notes that the 
veteran was hospitalized at a VA facility from July to 
September in 1995 for weight reduction and sleep apnea, and 
the physician who completed the discharge report noted that 
the veteran "is considered competent but non-employable."  
However, the veteran was afforded a VA heart diseases 
examination in April 1996.  In the report of this 
examination, the examiner diagnosed hypertensive heart 
disease and noted the following:

Regarding your request for a statement 
about [the veteran's] unemployability, it 
is difficult to separate one medical 
question from another within one human 
body to give a clear cut answer.  But I 
would assume that if this gentleman was 
of normal weight and had normal pulmonary 
function, that his heart condition would 
allow some types of employment.  However, 
his pulmonologist feels that employment 
in his field as a cook is contraindicated 
because of his respiratory condition.

Subsequent to that examination, the veteran has neither 
submitted evidence suggesting that he is unemployable due to 
his service-connected hypertensive heart disease nor informed 
the VA of the existence of relevant evidence to that effect.  
On the contrary, the report of a VA hospitalization from May 
and June of 1996 indicates that the veteran was considered 
employable at the time of discharge.  Similarly, the report 
of an August 1998 VA examination contains an instruction that 
the veteran should be able to return to work four days after 
his hospital discharge.  The Board also finds it significant 
that VA heart and respiratory examinations conducted in July 
1999 contain blood pressure readings of, respectively, 156/88 
and 115/80, and the report of the veteran's respiratory 
examination also includes a notation of "[h]eart regular."  
At the time of heart examination in July 1999, the veteran 
reported no chest pain, shortness of breath, no pedal edema, 
orthopnea, or paroxysmal nocturnal dyspnea.  On examination, 
there were no bruits and the chest was described as clear 
except for prolonged expiration bilaterally.  Cardiac 
examination revealed S1, S2 with no S3 or murmur.  There was 
no edema of the extremities.  The diagnoses included: cor 
pulmonale; moderate left ventricular dysfunction; 
hypertension; sleep apnea; and history of coronary artery 
disease with no objective evidence of same, and the examiner 
indicated that the veteran was asymptomatic without any 
complaints of angina.  A radiology report showed a prominent 
left ventricle considered borderline or mildly dilated with 
wall motion within the limits of normal and a calculated 
ejection fraction of approximately 59 percent, which was 
reported to be normal (50 percent or above was noted to be 
normal).  Right ventricle was also considered to be generous 
or borderline large, but within normal limits of wall motion.  
A chest x-ray revealed that the veteran's lungs were slightly 
hyperventilated but clear and the heart slightly enlarged 
with a tortuous aorta; the impression was slight COPD and 
arteriosclerosis of the aorta without change since August 8, 
1999.

Additionally, in compliance with the Board's November 1998 
remand, the RO considered the veteran's claims for service 
connection for sleep apnea with obesity and a respiratory 
disorder.  However, the RO denied service connection for 
sleep apnea with obesity and (on the basis of the absence of 
new and material evidence to reopen a previously denied 
claim) a respiratory disorder in a September 1999 decision.  
The decision was based, in part, on the results of a July 
1999 VA respiratory examination in which he examiner found 
that the veteran's hypertensive heart disease should not 
aggravate his nonservice-connected sleep apnea.  The examiner 
noted that sleep apnea often aggravates hypertension, but 
that the reverse was not true.  He noted further, that the 
1994 tracheostomy should have cured the obstructive sleep 
apnea which is caused by obstruction in the hypopharyngeal 
region.  He found that with the tracheostomy, pharyngeal 
obstruction was irrelevant and noted that there was no 
documentation that sleep apnea remained a problem.  The 
examiner also found that hypertensive heart disease should 
not aggravate emphysema and noted that while having both 
disorders was worse than having either one alone, they are 
considered etiologically independent.  Furthermore, he found 
no evidence of emphysema.  The veteran has not initiated an 
appeal of that decision to date.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disability, in and of 
itself, is of such severity as to preclude his participation 
in all forms of substantially gainful employment.  Even 
assuming that the veteran's overall disability picture 
renders him unemployable, the evidence of record indicates 
that his unemployability status would not have resulted but 
for such nonservice-connected disabilities as obesity, sleep 
apnea, and other respiratory problems.  

The Board is aware of the veteran's difficulties in seeking 
employment and his concern about the fact that his overall 
disability picture has led to frequent absences from his 
recent occupation.  His contentions regarding this matter are 
evident from a May 1999 lay statement and the history 
reflected in his July 1999 VA social and industrial survey 
report.  That having been said, the veteran, as a layperson, 
is unable to provide competent testimony as to matters which 
require medical expertise, such as the nature, extent, and 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected hypertensive heart disease renders him unable to 
obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted.  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application in 
the instant case.  Gilbert v. Derwinski, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b) (West 1991).  The Board would point 
out, however, that the veteran is free to reopen his claim at 
any time.


ORDER

The claim of entitlement to TDIU is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

